Per Curiam.
The only question presented in this case is whether the version of the transaction given by plaintiff or that given by defendant is correct. They flatly contradict each other. It is the province of the jury to determine controverted ques*535tions of fact, and tlieir decision, if reasonably supported by the evidence, is binding upon the court. The disputed questions were properly submitted to the jury and they have found in favor of plaintiff. The evidence is sufficient to sustain the verdict, and the record discloses no ground which will justify this court in setting it aside.
Order affirmed.